UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 99-2230



JOHN W. MILTON,

                                              Plaintiff - Appellant,

          versus


OFFICE OF PERSONNEL MANAGEMENT; UNITED STATES
OF AMERICA,

                                           Defendants - Appellees.



Appeal from the United States District Court for the District of
Maryland, at Greenbelt. Peter J. Messitte, District Judge. (CA-
98-4098-PJM)


Submitted:   December 16, 1999         Decided:     December 21, 1999


Before MURNAGHAN and MOTZ, Circuit Judges, and BUTZNER, Senior Cir-
cuit Judge.


Affirmed by unpublished per curiam opinion.


John W. Milton, Appellant Pro Se. Tamera Lynn Fine, OFFICE OF THE
UNITED STATES ATTORNEY, Baltimore, Maryland, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     John W. Milton appeals from the district court’s order dis-

missing his complaint in which he sought to exempt his civil ser-

vice retirement payments from a restitution claim arising out of a

criminal conviction.   We have reviewed the record and the district

court’s opinion and find no reversible error.   Accordingly, we af-

firm on the reasoning of the district court.    See Milton v. Office

of Personnel Management, No. CA-98-4098-PJM (D. Md. Aug. 23, 1999).

We dispense with oral argument because the facts and legal conten-

tions are adequately presented in the materials before the court

and argument would not aid the decisional process.




                                                           AFFIRMED




                                 2